Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/646,371 EXTENSION FRAME filed on 3/11/2020.  Claims 1-20 are allowed.  


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein one or more strips of intumescent material are placed on an inside of the box, wherein the one or more strips of intumescent material are arranged to allow the holes to ventilate the extension frame on a non-fire side of the partition and thereby cool cables and pipes placed in the through opening and including a flange and a box, wherein the flange is placed at one end of the box and wherein a through opening is formed going through a center of the box and through the flange wherein a number of holes are provided going through walls of the box.  While Koehler teaches intumescent material (18, 22), it does not disclose placing this strips to allow the holes to ventilate on a non-fire side of the partition thereby cooling the cables and pipes. 
Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        8/22/22